Case 1:19-cv-00872-MEH Document 27 Filed 06/18/19 USDC Colorado Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                Magistrate Judge Michael E. Hegarty

Civil Action No:          1:19-cv-00872-MEH                  Date: June 18, 2019
Courtroom Deputy:         Molly Davenport                    FTR: Courtroom A 501

Parties:                                                      Counsel:

CHASE MANUFACTURING, INC.,                                    Geoffrey Blue
                                                              Jarod Bona

     Plaintiff,

v.

JOHNS MANVILLE CORPORATION, et al,                            Gregory Kerwin
                                                              Richard Cunningham
                                                              Brian Zall

     Defendants.

                                       COURTROOM MINUTES
                                         MOTION HEARING

Court in session:         10:41 a.m.

Court calls case. Appearances of counsel.

This matter is before the Court regarding [18] Defendants’ Motion to Dismiss Plaintiff’s
Complaint for Failure to State a Claim Upon Which Relief Can Be Granted.

For the reasons set forth on the record, it is

ORDERED:                  The motion is TAKEN UNDER ADVISEMENT with a written ruling
                          expected the first week in July.

Court in recess:     12:35 p.m.                Hearing concluded.
Total in-court time 01:54


*To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
Court Reporting & Video, Inc. at (303) 629-8534.
